United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
HEALTH & SAFETY ADMINISTRATION,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1038
Issued: October 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2012 appellant filed a timely appeal from a November 9, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As OWCP did not issue a merit decision within 180 days of the filing of this
appeal, the Board lacks jurisdiction to review the merits of this case pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated November 10, 2010,
the Board affirmed October 1 and November 20, 2009 OWCP decisions denying appellant’s
1

5 U.S.C. § 8101 et seq.

traumatic injury claim.2 It found that she had not submitted rationalized medical evidence to
establish that kneeling on April 3, 2008 caused either a new injury or an aggravation of a
preexisting condition. The facts and circumstances as set forth in the prior decision are hereby
incorporated by reference.
On December 18, 2010 appellant requested reconsideration. She asserted that OWCP did
not consider the June 17, 2008 report of Dr. Robert G. Davis, a Board-certified orthopedic
surgeon. Appellant resubmitted Dr. Davis’ June 17, 2008 form report. He diagnosed
posttraumatic osteoarthritis and recommended surgery on the left knee and a magnetic resonance
imaging (MRI) scan study of the right knee. Dr. Davis listed the history of injury as a direct
injury to the left knee on the floor, a meniscal tear, degenerative joint disease and right knee
secondary pain. He checked “yes” that the condition of both knees was caused or aggravated by
employment and found that appellant was partially disabled beginning April 3, 2008.
In a decision dated February 16, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that it was not timely and did not establish clear evidence of
error.
Appellant appealed to the Board. In an order dated October 26, 2011, the Board found
that she had timely requested reconsideration as a right to reconsideration within one year
accompanied any merit decision on the issues, including a decision by the Board.3 It remanded
the case for OWCP to consider appellant’s request for reconsideration under the standard for
timely reconsideration requests.
By decision dated November 9, 2011, OWCP denied appellant’s request for
reconsideration after finding that she had not submitted evidence or raised argument sufficient to
warrant reopening her case for further merit review under 5 U.S.C. § 8128. It noted that the
June 17, 2008 report from Dr. Davis was already of record.
On appeal appellant argues that she submitted a June 17, 2008 letter from Dr. Davis. She
noted that she was beginning to experience problems with her right hip.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4 its
regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
2

Docket No. 10-567 (issued November 10, 2010). On April 16, 2008 appellant, then a 51-year-old program
assistant, filed a traumatic injury claim alleging that she injured her knees on April 3, 2008 while kneeling on the
floor looking for a cable outlet.
3

Order Remanding Case, Docket No. 11-920 (issued October 26, 2011).

4

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
5

20 C.F.R. § 10.606(b)(2).

2

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
By decisions dated October 1 and November 20, 2009, OWCP denied modification of its
finding that the medical evidence was insufficient to establish that appellant sustained an injury
on April 3, 2008. On November 10, 2010 the Board affirmed the October 1 and November 20,
2009 decisions. On December 18, 2010 appellant requested reconsideration.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her December 18, 2010 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. A claimant may be entitled to a merit review by submitting pertinent
new and relevant evidence, but she did not submit any pertinent new and relevant medical
evidence in this case. In support of her request for reconsideration, appellant submitted a
June 17, 2008 form report from Dr. Davis. However, the June 17, 2008 form report from
Dr. Davis was previously considered by OWCP in its September 16, 2008 decision and by the
Board in its decision dated November 10, 2010. Evidence which repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.11
On appeal appellant argues that she submitted a June 17, 2008 letter from Dr. Davis and
noted that she was beginning to have right hip problems. As discussed, however, the report from
Dr. Davis duplicated evidence already of record and thus did not warrant reopening her case for
further merit review.12 Additionally, the issue of whether appellant has a right hip problem
6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

9

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

11

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

12

Id.

3

related to employment is medical in nature and must be resolved through the submission of
probative medical evidence.13
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See L.G., Docket No. 09-1517 (issued March 3, 2010); Gloria J. McPherson, 51 ECAB 441 (2000).

4

